Citation Nr: 1031479	
Decision Date: 08/20/10    Archive Date: 10/07/10

DOCKET NO.  04-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to March 4, 2010, to 
include a total rating based on individual unemployability based 
on service connected disability (TDIU).

2.  Entitlement to a schedular rating in excess of 70 percent for 
PTSD from March 4, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his daughter and son-in-law




ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976, 
from July 1977 to May 1979, and from March 1981 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia which granted service connection for PTSD, with an 
evaluation of 50 percent disabling, effective January 16, 2003.  
The Veteran timely appealed that decision.

Subsequently, in an April 2010 rating decision, the Huntington RO 
increased the rating to 70 percent disabling for PTSD effective 
March 4, 2010.  As this does not represent the full available 
benefit sought on appeal, the issue of entitlement to higher 
disability evaluations remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 
(1999)

In March 2008, the Veteran and his daughter and son-in-law 
appeared and presented testimony before the undersigned Veterans' 
Law Judge at a travel board hearing held at the RO.  A transcript 
of the hearing has been associated with the claims folder. 

This appeal was previously before the Board in May 2008.  The 
Board remanded the claim so that the Veteran could receive 
corrective notice, treatment records could be requested, and the 
Veteran could be scheduled for a VA examination.  The case has 
been returned to the Board for further appellate consideration.

The  issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
hepatitis C has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to a rating in excess of 70 percent for 
PTSD from March 4, 2010 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to March 4, 2010, PTSD was manifested by nightmares, 
chronic sleep impairment, anxiety, frequent panic attacks, 
suicidal ideation, depressed mood, decreased concentration and 
attention, and difficulty in establishing and maintaining 
relationships.  However, it did not result in near-continuous 
panic attacks, abnormal speech, impaired impulse control, 
difficulty in understanding complex commands, neglect of personal 
hygiene, obsessional rituals, or impaired abstract thinking.  

3.  Service-connected PTSD is of such a nature and severity that 
the Veteran is currently prevented from engaging in all forms of 
substantially gainful employment consistent with his education 
and occupational experience.


CONCLUSION OF LAW

Prior to March 4, 2010, the criteria for a rating of 70 percent 
for PTSD, and no higher, have been met; further, the Veteran is 
unemployable by reason of service-connected disability (TDIU).  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.16, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his claim for service connection for 
PTSD in January 2003.  He was notified of the provisions of the 
VCAA by VA in correspondence dated in May 2003 and June 2008.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplement statement of the case (SSOC) was issued 
in February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the June 2008 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  The Veteran's service 
treatment records, Social Security Administration records, and VA 
treatment records were obtained and associated with his claims 
file.  He was also afforded VA medical examinations in October 
2003, December 2005, and April 2009 to assess the current 
severity of the PTSD.

Furthermore, the Veteran has not identified any additional 
relevant evidence that has not otherwise been requested or 
obtained.  He was notified of the evidence and information 
necessary to substantiate his claim, and of VA's efforts to 
assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that additional ratings may be warranted for 
different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 2004, 207-208 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 
1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is 
cognizant that a Global Assessment of Functioning score is not 
determinative by itself.

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.


70
?
61	Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household)
60
?
51	Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers)
50
?
41	Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
31	Major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the Veterans capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiners assessment of 38 C.F.R. § 4.126(a)(2009).  When evaluation the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a)(2009).

Marginal employment shall not be considered substantially gainful employment. Id. Marginal employment generally shall be deemed to exist when the earned annual income of the Veteran does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person, and consideration shall be given in all claims to the nature of the employment and the reason for termination. Id.

Factual Background

The Veteran filed a claim for service connection for PTSD in January 2003.  In an October 2003 rating decision he was granted service connection for PTSD, with an initial evaluation of 50 percent disabling, effective January 16, 2003.  The rating was assigned based on the results of the October 2003 VA psychiatric examination described below.

The Veteran was afforded a VA initial PTSD examination in October 2003; his claims file was reviewed in conjunction with the examination.  He reported he was hospitalized twice in the prior year (January and April 2003) for suicide attempts.  He reported symptoms of being easily irritable, upset and angry.  He had difficulty sleeping, had nightmares about service, heard a murmuring sound, felt depressed and tired, had an easy startle response, and avoided crowds.  His main complaint appeared to be his temper, and he indicated he attempted to kill his son in the past.  He was recently divorced after 27 years of marriage.  His ex-wife accompanied him to the examination and reported that he attempted to kill her and their son in the past.  The Veteran reported having difficulty concentrating to the point that he would no longer drive.  

On mental status examination the Veteran was casually dressed, but was anxious, edgy, angry and irritable.  He became so angry he attempted to leave in the middle of the interview, but his ex-wife talked him into staying (she and the Veteran had divorced four months earlier after 27 years of marriage).  There was no evidence of hallucinations, but he appeared paranoid and guarded.  His attention and concentration were impaired.  His memory and judgment were intact, and his speech was not pressured.  He reported to obsessive thoughts or compulsive actions, and he denied being currently homicidal or suicidal.  Diagnoses of PTSD with a GAF of 55 were provided.  The examiner stated that the Veterans problems with adjustment had increased in the prior year, and he had actively attempted to hurt himself, and he had threatened others.  His PTSD interfered with him socially as well as industriously on an ongoing basis.

VA treatment records from 2003 noted GAF scores which fluctuated between 40 to 60.  In January 2003, the Veteran was hospitalized for one week after expressing suicidal ideation.  He was assigned a GAF score of 40 at the time he was admitted, and a score of 60 at the time of discharge.  In February 2003, he reported having occasional suicidal thoughts with no plans, he was less depressed, but was still irritable.  Mental status examination found him to be cooperative, attentive, interested and frank.  Speech was relevant, fluent and coherent; affect was appropriate, mood was dysphoric, thought flow was spontaneous, linear, logical and goal directed.  Judgment was good, insight was fair.  The diagnosis was depression.  His medication was changed, and he was assigned a GAF of 50.  

In August 2003, a L.S.W. at the Vet Center submitted a clinical assessment where he noted that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to symptoms such as anxiety, suicidal and homicidal ideation, circumstantial and stereotyped speech, dissociation, panic attacks 5-6 times a weekly, and chronic major depression with intermittent explosive rage that affects his ability to function independently, appropriately, and effectively.  He noted the Veteran could not work, and that a major contributing factor was his PTSD.  He assigned a GAF of 40, and felt that due to the severity of his PTSD symptoms there was minimal improvement expected in his level of functioning. 

Social Security Administration records show that the Veteran was found to be disabled as of December 2002.  His primary diagnosis was affective disorders and his secondary diagnosis was anxiety disorder.

In August 2004, the Veteran was voluntarily taken to a VA hospital after getting into a verbal altercation with his son, who was getting on his nerves.  He then proceeded to chase his son with a shovel, and threatened to shoot his son.  He reported having hothead moments sometimes, mostly with his son, but occasionally with shopkeepers or strangers.  On mental status examination his judgment and impulse control seemed to be limited and he appeared to be responding to internal stimuli every once in a while.  He reported poor memory skills.  He was assigned a GAF of 30.

Again, in November 2005, the Veterans L.S.W. submitted a statement that the Veterans PTSD manifested with occupational and social impairment with deficiencies in most areas, and assigned a GAF of 39.

In December 2005, the Veteran was afforded a VA PTSD examination, and the claims file was reviewed.  The Veteran reported being depressed, anxious, irritated, and paranoid.  He had intrusive thoughts about his stress, difficulty sleeping and nightmares.  On mental status examination he was neat, tidy, withdrawn, depressed, and irritable.  His ex-wife again accompanied him, and reported that he generally does not bathe, and that she has to bring him food as he does not leave the house.  He reported occasionally just sitting in the dark.  He was labile, paranoid and agitated.  He was at the borderline level of intellectual functioning, due to sociocultural deprivation.  No bizarre thought processes or tangential thinking were noted.  He had poor concentration, and no active homicidal or suicidal ideation.  His insight and judgment were poor.  He was diagnosed with PTSD and assigned a GAF of 50.  The and his ex-wife reported that all guns had been removed from his home.  

The Veteran was afforded a Board hearing in March 2008.  He reported violent outburst, including the incident where he chased his son with a shovel, but also an incident where he hit a coworker with a two by four.  His son reportedly slept with a weapon near his bed and his door locked.  The Veteran reported obsessively checking the locks on the doors and windows at night.  He also reported that three years prior (roughly 2005), he was admitted into a hospital in Salem for two weeks.  

The Veterans ex-wife and son both submitted statements which included reference to the Veterans violent outbursts, his isolation in his own home, and his poor hygiene (reporting he does not even bathe weekly and embarrasses his son with his odor).

In April 2009, the Veteran underwent a PTSD examination; the claims file was reviewed.  He complained of depression, anxiety, agitation, difficulty sleeping, nightmares and feeling paranoid.  He was moody, irritable, and could not stand noise.  On mental status examination he was neat, tidy, and cooperative.  He spoke irrationally at times.  His mood had some dysphoria.  He had ideas of persecution, difficulty doing serial sevens, and was unable to remember his name and address after two and five minutes.  He was noted to be limited due to his social and functional deprivation.  Judgment, insight and problem solving were poor.  He reported occasionally hallucinating.  He had a GAF of 50-55.  The examiner noted that his PTSD manifested by deficiencies in most areas including work, school, family relationships, judgment, thinking and mood.  He opined that total social and occupational impairment were not shown.

In March 2010, the Veteran was admitted to the hospital after having visual and auditory hallucinations.  He was granted an increased evaluation to 70 percent rating from March 4, 2010.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his PTSD is more severe than is contemplated by his initial rating of 50 percent prior to March 4, 2010.  After a review of the claims file, the Board finds that the Veterans symptoms meet the criteria for a schedular rating of 70 percent, and no higher, for the entire period prior to March 4, 2010.

The Veterans treatment records and VA examination reports consistently noted that he had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; irrational speech; near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The Veteran had the same VA examiner in December 2005 and April 2009, and he had very similar findings on mental status examination, though he assigned a slightly higher GAF score in 2009.  The Veteran had GAF scores of between 30 and 60 from 2003 to 2009, which are show moderate to serious symptoms on the GAF scale.  The Board notes that it has considered the GAF scores in the context of the entire record and finds that the totality of the evidence compels a finding that an increased rating is warranted for the entire period prior to March 4, 2010.  GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2009).  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  The Board notes that the Veteran has been hospitalized for attempted suicide and for threatening to kill his son.  His family reports he does not care about his hygiene, and that he has violent crazy spells to the point that his son sleeps with a weapon near his bed.  The Veteran isolates himself socially, obsessionally checks the locks on his house, and is extremely paranoid.  As such, the evidence shows that the Veterans symptoms support a rating of 70 percent prior to March 4, 2010.

While the Veteran was unable to remember his name and address during the April 2009 VA examination and his family reports he does not bathe regularly, the record does not show that he has gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or that he is in persistent danger of hurting self or others.  The Veteran has attempted suicide and threatened to harm his ex-wife and son, but there is no indication that these are constant symptoms of his PTSD, or intermittent irritability.  Examiners have agreed that total social and occupational impairment have not been demonstrated.  As such, the record does not support a rating of 100 percent for PTSD.

The Veteran's written statements and comments made during VA examinations and the Board hearing reveal that he reports experiencing numerous PTSD symptoms, and that he feels that his symptoms warrant a 100 percent rating.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with intrusive thoughts, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, the Board notes that the medical evidence of record describes a PTSD disability that more nearly approximates the 70 percent rating he is assigned.  

A request for an increased rating also contemplates whether the Veteran is entitled to a TDIU rating.  Based on an evaluation of the Veteran's symptoms, the Board concludes he is entitled to TDIU. According to the medical evidence on file, the Veteran's PTSD symptoms are severe, and his overall picture of disability reflects the facts necessary to establish entitlement to TDIU.  The Veteran has displayed explosive, violent mannerisms, and examiners have found him to be at the borderline level of intellectual functioning, due to sociocultural deprivation.  He has been noted to be limited due to his social and functional deprivation, with his judgment, insight and problem solving described as poor.  He occasionally hallucinates.  VA treatment records establish that all gainful employment has been precluded due to the Veteran's service- connected PTSD.  In conclusion, the Veteran is not employable by any stretch of the imagination.  


ORDER

Entitlement to an initial rating in 70 percent for PTSD, to include a TDIU prior to March 4, 2010, allowed, subject to the law and regulation governing the criteria for the award of monetary benefits.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this remand.

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

The Veteran was hospitalized in March 2010; he was suicidal and having auditory and visual hallucinations.  He was admitted for treatment for roughly two weeks.  It was noted that the Veteran was left alone in his home, which he attempted to burn down by setting a fire in a heating stove so that he could kill the peanut man who was after him.  As this appears to be a change in the Veterans psychiatric condition, and his last VA examination was in April 2009, on remand he should be afforded an additional VA examination to assess his current level of disability. 

The RO last issued a supplemental statement of the case (SSOC) in February 2010.  In April 2010, a rating decision increased the Veterans rating to 70 percent disabling from March 4, 2010.  Subsequently, VA treatment records were obtained and associated with the claims file.  The VA treatment records were printed in May 2010 and are current to April 27, 2010.  There is no indication that the Veteran waived AOJ review of his most recent VA treatment records.  The evidence shows the Veteran was hospitalized in March 2010.  While this is considered in the April 2010 rating decision, the newest evidence has not been considered.  On remand, the AMC/RO should review the additional evidence, and if the claims remain denied, issue an additional SSOC taking into account all evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records for the Veteran should be obtained and associated with the claims file.  If the AMC/RO cannot obtain records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA psychiatric examination to evaluate the severity of his PTSD. All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Review Examination for Posttraumatic Stress Disorder and VA's Worksheet for Mental Disorders Examination.

The psychologist or psychiatrist should provide an opinion as to whether the PTSD results in impairment that more closely approximates (a), or (b):

(a)  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

(b)  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships

Adequate reasons and bases are to be provided for any opinion provided.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  The AMC/RO should again review the record, including the additional evidence submitted in May 2010.  If any benefit sought on appeal, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans Appeals

